Weltner, Justice,
dissenting.
I am in full agreement with the majority’s interpretation of OCGA § 53-3-6.
I disagree, however, with the holding in Division 2, and suggest that the evidence indicated by the majority as sufficient to create a genuine issue of fact could not support a verdict in the favor of the appellees. The evidence absolutely excludes the possibility that there could have been a will in the safe deposit box at the time of the decedent’s death.
For appellants to prevail, then, a jury must infer from “these bits of evidence” (the majority’s phrase):
(a) that there was, in fact, a will in the safe deposit box, as stated by Mr. Woods;
(b) that within two days of his death, the will was removed from the safe deposit box; and
(c) that, after his death, the will became lost.
These hypotheses simply cannot stand in the light of the undis*155puted testimony that the safe deposit box had not been entered since 1984, the year preceding Mr. Woods’ death.
Decided June 4, 1987
Reconsideration denied June 17, 1987.
Sylvester & Assoc., Chuck Sylvester, Sell & Melton, Edward S. Sell, Jr., Buckner F. Melton, Lori L. Chapman, for appellant.
W. Edward Meeks, Jr., for appellee.
I am authorized to state that Justice Smith joins in this dissent.